Opinión disidente del
Juez Asociado Señor Negrón García.
Discrepamos. “No es lo mismo ‘interpretar’ un texto ju-rídico, que ‘interpretar’ jurídicamente una situación de hecho. En el primer caso, se trata de hallar una norma a partir del texto que la expresa: la norma es el contenido de significación —ya sea un precepto general, ya sea uno in-dividualizado— correspondiente a ese texto. En el segundo caso, en cambio, se trata de saber si se dan en efecto las circunstancias de hecho que hacen que tal o cual norma (que se supone ya perfectamente conocida de antemano) sea aplicable: ver si son idénticas las circunstancias (cono-cidas) previstas en el supuesto de la norma, que las cir-cunstancias (que se indagan) verificadas de hecho en la situación realmente producida. Este segundo caso, pues, da por supuesto la previa resolución del primero: aquél viene a cobrar sentido jurídico, sólo a la luz de lo preesta-blecido en éste.” (Énfasis en el original.) E.P. Haba, Esque-mas metodológicos en la interpretación del derecho escrito, 50 Rev. Fac. Der. Venezuela 125, 125-126 (1971). La única solución jurídica compatible con la prueba y con los hechos desfilados es que los daños sufridos por la demandante Ada Cirino Vizcarrondo provinieron de la negligencia combi-nada —en mayor y menor grado— de los demandados, Manuel Pita Tovar (ginecólogo obstetra) Raúl Justiniano (ci-*1007rujano) y el Hospital Gubern.(1) Y es que en los “casos de daños por negligencia médico-hospitalaria rige en nuestra jurisdicción una norma de consenso, muro de contención y contrapeso a la gama de intereses diversos y encontrados que suscita toda acción de esta naturaleza. ‘[L]a aplicación del estándar de prueba en la relación causal: [no implica] ni excesiva rigidez que impida probar una reclamación vá-lida por la imprudencia profesional del médico o la defi-ciente atención hospitalaria, ni la laxitud que abre las puertas a la especulación y a la conjetura’. López v. Hosp. Presbiteriano, Inc., 107 D.P.R. 197, 223 (1978)”. Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 724 (1984).
HH
Las circunstancias lácticas que sirven de trasfondo a la justa sentencia emitida por el Tribunal Superior, Sala de Humacao (Hon. Carlos de J. Rivera Marrero, Juez), se ini-cian el 1ro de octubre de 1980 cuando Ada ingresa al Hospital Gubern —en Fajardo— para dar a luz su segundo hijo mediante una operación selectiva de cesárea. Fue hospita-lizada al cuidado del doctor Pita Tovar, quien le había es-tado brindando tratamiento pre parto durante nueve (9) meses. Al día siguiente dio a luz una niña mediante cesá-rea sin ninguna otra aparente complicación. El 6 de octu-bre fue dada de alta en buen estado y regresó con la niña a su casa con instrucciones de volver el 9 para que le corta-sen los puntos de sutura. Ese día acudió a la oficina del *1008doctor Pita Tovar y le fueron removidos sin problema. Sin embargo, al día siguiente retomó porque uno de los puntos estaba supurando. Se le drenó un pequeño absceso, se le brindó tratamiento local, se le recetó Principen (antibióti-co) y un antiinflamatorio y, además, se le instruyó que re-gresara si no se curaba.
El 16 de octubre Ada fue al Hospital Gubem a las 10:00 a.m., con dolor en el epigastrio-abdomen, el cual se le había manifestado esa madrugada. Antes no había sentido dolen-cia alguna. Fue ingresada y el doctor Pita Tovar refirió una consulta con el cirujano Dr. Raúl Justiniano. Los análisis de laboratorio reflejaron las amilasas séricas “ligeramente elevadas” y los glóbulos blancos “no mostraban señales de infección”. Como diagnósticos probables el doctor Justi-niano consideró colecistitis, apendicitis, pancreatitis, abs-ceso intraabdominal o embolismo pulmonar. Optó por diag-nosticar pancreatitis y ordenó el tratamiento correspondiente. Posteriormente, ante los otros posibles diagnósticos y ante la ausencia de facilidades del hospital y la condición física grave de Ada, le comunicó al doctor Pita Tovar la necesidad de trasladarla a otro hospital con faci-lidades adecuadas. Informados los familiares, luego de unas gestiones hechas por el doctor Pita Tovar, llegó en ambulancia privada el 17 de octubre a las 6:45 p.m. al Doctor’s Hospital con un diagnóstico de pancreatitis aguda. No fue admitida allí, y a las 8:40 a.m. fue referida y admitida en el Centro Médico de San Juan. A su arribo padecía de “shock séptico” y presentaba dificultad para respirar. Fue colocada inmediatamente en un respirador mecánico. Después de varias consultas con especialistas, el 21 de octubre se le practicó con éxito una laparotomía exploratoria. El 26 de noviembre fue dada de alta y regresó a su hogar.
La odisea de Ada y la falta de cuidado médico (malpractice) la sintetiza así el tribunal de instancia:
*1009Finalmente haciendo un resumen de los hechos determinamos que la responsabilidad por los daños sufridos por la deman-dante Ada Cirino surge de la mala práctica incurrida por los Doctores Manuel Pita Tovar, al intervenir quirúrgicamente en una operación de cesárea, teniendo ante sí a una persona obesa, difícil de manejar quirúrgicamente, al extremo de que fue la primera vez que operaba subido a un banquillo o taburete, casi sin alcanzar a la paciente (según su propio testimonio). En la incomodidad de esta operación el Dr. Pita Tovar hizo un punto en el omentum de la paciente, el cual necrosó, contaminando la cavidad abdominal de la Sra. Cirino, lo que dio lugar a una infección con abscesos intra-abdominales múltiples. Según el testimonio del Dr. Amaury Capella estas infecciones no tienen un término de tiempo en desarrollarse pudiendo desarrollarse de tres a cuatro semanas igual que de cuatro a cinco días. La complicación debido a la mala práctica del Dr. Pita Tovar en su intervención de cesárea, conduce casi a la muerte de la Sra. Ada Cirino. Como hombre prudente, precavido y razonable el Dr. Pita Tovar no tomó ninguna medida especial en la prepara-ción de la operación de cesárea a la paciente Ada Cirino, cono-ciendo con suficiente tiempo su condición de obesidad previa, así como que tenía que minimizar los riesgos en la sala de ope-raciones por esta condición.
Luego de recibir el día 16 de octubre de 1980 a la paciente Ada Cirino en condición de cuidado, no grave, el Dr. Pita Tovar in-curre en otro acto negligente al hacer un diagnóstico equivocado. No realizó las pruebas necesarias para llegar a un diagnóstico correcto, por lo que finalmente y para quitarse el problema de encima diagn[o]stic la enfermedad de Ada Cirino como pancreatitis aguda. Ese mismo día consultó al Doctor Jus-tiniano el cual incluye muchas posibilidades pero no hace nin-gún esfuerzo por hacer un diagnóstico diferencial adecuado. Es sabido la importancia, y así lo ha reconocido nuestro Honorable Tribunal Supremo de la obligación de tomar los signos vitales. El Doctor Pita como el Dr. Justiniano en ningún momento se preocuparon por exigirle al hospital de la Clínica Gubern a que siguiera las órdenes por ellos impartidas de tomar los signos vitales a intervalos. La importancia de estos signos vitales era determinar el desarrollo del cuadro clínico de la paciente.
Luego el Dr. Justiniano, debido a que tiene compromisos fuera del país, y el Dr. Pita se reúnen, y determinan que hay que trasladar a la paciente. En este momento su condición era de gravedad. Se lo informan a su señora madre, Evangelina Viz-carrondo, quien toma la decisión. El Dr. Pita hace las gestiones en el Hospital Auxilio Mutuo y Docto[r’s] Hospital sin conocer *1010las facilidades de que gozan estos hospitales para el trata-miento de las complicaciones de Ada Cirino. Le dan la opción a la señora madre de Ada Cirino de escoger entre estos dos hos-pitales, la señora escoge el Docto[r’s] Hospital. A las 4:45, en estado de suma gravedad, es trasladada Ada Cirino al Docto[r’s] Hospital. Las gestiones de ambulancia las tiene que hacer su señora madre y se envía sin ayuda médica de clase alguna, actuación claramente negligente de los Doctores Pita y Justiniano. Llega Ada Cirino al borde de la muerte al Docto[r’s] Hospital, por lo que no es aceptada por el médico de emergencia, quien ordena se le tomen allí los signos vitales y le administra un suero salino y oxígeno para tratar de ayudarla y que man-tuviera el hilo de vida que le quedaba hasta llegar al Centro Médico. Llega al Centro Médico con un “shock” séptico y dificul-tades al respirar. Allí no se le puede operar inmediatamente por causa del problema respiratorio. Primordialmente antes de operarla había que estabilizar su condición respiratoria porque de haberse operado en aquel momento las probabilidades de vida de Ada Cirino hubiesen sido [íjnfimas. Luego de estabilizar a la paciente de su problema principal respiratorio, secundario a la infección intra-abdominal sufrida por ella, es operada. Se-gún testimonio de uno de los cirujanos que estuvo presente allí, el Doctor Rivera expresó que todo el problema de Ada Cirino se debió a que se le dió un punto en el omentum el cual necrosó, y junto con la contaminación de la operación de cesárea efectuada por el Dr. Pita, crearon los abscesos intra-abdominales. La Sra. Cirino pasa allí una larga y dolorosa recuperación y finalmente es dada de alta el 26 de noviembre de 1980 no sin antes tener la caída de su pelo (alopesia) y sufrir grandes dolores físicos y mentales. Finalmente es tratada por la Clínica externa por lo cual se dan de cuatro a seis citas médicas adicionales y final-mente es dada de alta el mes de enero a febrero de 1981. Sus familiares al ver la pobre condición de Ada Cirino sufrieron las angustias mentales descritas más adelante. (Énfasis suplido.) Apéndice, págs. 36-39.
No obstante estas claras determinaciones formuladas por el tribunal de instancia, hoy la mayoría las sustituye y rechaza. Aunque sin expresarlo, descansan en la conocida regla de que en la evaluación pericial estamos, como foro apelativo, en la misma posición que el tribunal de origen, por lo que no se aplica la tradicional norma de deferencia.
*1011HH HH
La sentencia mayoritaria necesariamente ha tenido que acoger la tesis de que la sutura del “omentum o epiplón” de Ada durante la operación cesárea que realizó el doctor Pita Tovar no constituyó negligencia. El fundamento para esa conclusión únicamente puede ser que no se demostró que el obstetra Pita Tovar lo suturara, que ello no constituyera impericia médica y, por último, que la opinión de los peri-tos de los codemandados fue a los efectos de que la sutura nunca podía ser per se la causa de una infección en el abdomen de una persona. En realidad, la mayoría adopta el criterio de la opinión concurrente suscrita por el Juez Aso-ciado Señor Rebollo López, que se hace eco del testimonio del doctor Capella, expositivo de que la infección y los abs-cesos intraabdominales se desarrollaron porque se trataba de una paciente obesa y que algunas bacterias pudieron pasar del medio ambiente a través de la matriz y de las trompas de falopio. Opinión concurrente, págs. 991-992. Otra vez estamos ante la cuestionable tesis judicial de una complicación inevitable.(2) Se trata de una postura que re-cientemente ha encontrado eco en este Tribunal y que de-bilita la norma sobre excelencia médica. Núñez Martínez v. Martínez Rosado, 129 D.P.R. 371 (1991), voto disidente.
Es un hecho no contradicho que Ada desarrolló un abs-ceso intraabdominal en el “omento o epiplón”, que al rom-perse se diseminó en el abdomen y provocó la formación de múltiples abscesos y pus libre. En palabras del cirujano doctor Rivera,(3) esa fue la impresión de los galenos que estuvieron en la laparotomía. Se trata de una apreciación directa respaldada por los hallazgos descritos en el informe *1012del doctor Alcaraz,(4) cirujano principal de la laparotomía practicada el 21 de octubre de 1980.
Para superar estas realidades, la opinión concurrente por vía del escolio once (11) pone en duda la veracidad del doctor Rivera a base de que a la fecha del juicio tenía cons-tituida una sociedad profesional con el hermano del abo-gado de Ada. Realmente nos preocupa el valor, si alguno, que ello pudiera tener en la razón de decidir mayoritaria. Una cosa es cierta: el doctor Rivera intervino en la laparo-tomía en una etapa en que no existía esa sociedad profe-sional y su testimonio fue contundente.
La opinión concurrente, además, resalta la contestación del doctor Rivera al preguntársele la posibilidad de que la formación de los abscesos abdominales se debiera a un trauma técnico en el omento durante la cesárea, en el sen-tido de que “yo no estuve en esa operación original, eso es una posibilidad”. T.E. de 11 de febrero de 1986, pág. 38. En su profundo valor probatorio, esa contestación no tiene el alcance restrictivo que se le adjudica de simplemente “una mera ‘posibilidad’ ”. Opinión concurrente, pág. 990. Refleja un juicio sincero de un profesional honesto. Nos explicamos.
El doctor Rivera insistentemente aclaró en varias oca-siones que su comparecencia no era en calidad de perito de la parte demandante, sino como perito de ocurrencia. T.E. de 11 de febrero de 1986, pág. 102. “Es cuestión de que yo no me presto a ser perito como tal. Si yo intervengo con un paciente y yo tengo que decir en una corte la intervención mía, o lo que hay en el r[é]cord, verdad, expresarlo; eso es una cosa a uno prestarse a ser perito. De testificar en contra de un compañero por dos o tres dólares, pues yo no me presto a eso”. (Énfasis suplido.) Íd. Esas aclaraciones, más *1013bien defensivas, reflejan que estamos ante la dinámica peculiar de la presión que se ejerce sobre la clase médica, aun en aquellos que son testigos peritos de ocurrencia. San Lorenzo Trad., Inc. v. Hernández, 114 D.P.R. 704 (1983). Nos referimos a la llamada conspiración del silencio que como fenómeno existe entre las distintas clases profesionales (abogados, médicos, ingenieros, etc.). Bajo la misma, un segmento de la profesión médica censura al galeno que de-clara en casos de impericia médica contra su compañero. Visto desde esta perspectiva, la calificación de “posibilidad” afirmada por el doctor Rivera sobre la causa que produjo el absceso en el “omento o epiplón”, entraña una dimensión más amplia y distinta. Dicha posición contrasta con el tes-timonio de los peritos de los demandados que, lejos de ser claros y categóricos, fueron más bien preconcebidos y acomodaticios.
El “omento o epiplón” es una capa de grasa que cubre el abdomen. En el contrainterrogatorio del doctor Rivera, el abogado de los demandados dedicó numerosas preguntas para tratar de establecer que en una intervención quirúr-gica la probabilidad de infecciones es mayor en áreas en que se encuentran tejidos grasos. De igual forma, el doctor Capella atestó que “[sjabemos también que el paciente obeso es más propenso a infecciones de toda índole”. T.E. de 14 de febrero de 1986, pág. 15.
Es una realidad innegable que Ada era una persona muy obesa. Pero esa característica, lejos de constituir un dato para eximir de responsabilidad al doctor Pita Tovar, se convierte precisamente en el elemento crucial para sos-tener todo lo contrario. Según la premisa del doctor Capella —a mayor acumulación de tejido graso, mayor probabi-lidad de infección— el doctor Pita Tovar no tomó ninguna medida o precaución especial al momento de realizar la cesárea aun cuando conocía anticipadamente de esa obesidad. La operación la realizó bajo circunstancias poco favorables. Según su propio testimonio, era la primera vez *1014que operaba subido en un banquillo o taburete, casi sin alcanzar a la paciente.
Ante esas circunstancias, ¿no es más probable y razona-ble concluir que el doctor Pita Tovar, por equivocación, dio un punto de sutura en el “omento o epiplón” de Ada? Esa fue la conclusión del ilustrado tribunal de instancia con apoyo en la prueba. Está avalada en el testimonio del doctor Rivera, en los hallazgos del informe sobre la operación que hiciera el doctor Alcaraz y en la opinión de todos los que estuvieron presentes en la segunda operación. Todos concuerdan en que la condición de Ada tuvo su génesis en un absceso que se desarrolló en el “omento o epiplón”. La mayoría del tribunal descarta toda esta prueba, incluso la opinión concurrente llega al extremo de afirmar que no constituye impericia médica suturar el “omento o epiplón” durante una operación cesárea. Opinión concurrente, pág. 989. Además, adopta la opinión de que dicha sutura nunca puede ser per se la causa de una infección. Opinión concu-rrente, pág. 991.
No comprendemos esos asertos. Primero, aunque el doctor Capella atestó que a veces “a propósito” se sutura el epiplón, nada hay en la prueba de que aquí ese fuera el caso. Y segundo, si el “omento o epiplón” es un tejido graso más propenso a desarrollar infecciones en el transcurso de una intervención quirúrgica, ¿por qué no se tomaron unas medidas cautelares? En el contrainterrogatorio, el doctor Capella admitió que una sutura en el omento podía causar que esa parte perdiera circulación —se necrose— y que en presencia de bacterias creara una infección que produjera los abscesos intraabdominales en el omento. T.E. de 7 de marzo de 1986, pág. 146. Así le ocurrió a la paciente Ada.
No debe haber duda. Con mayor probabilidad la forma-ción del absceso en el omento o epiplón fue causado por el punto de sutura unido a las bacterias provenientes del me-dio ambiente. Cruz v. Centro Médico de P.R., 113 D.P.R. 719, 745 (1983).
*1015I — I f — I h-i
La doctrina de que un médico no es responsable por el mero hecho de que haga un diagnóstico equivocado, esto es, que puede haber errores razonables de juicio, no aplica al caso de autos. El criterio de razonabilidad presupone que el médico efectúe todos los exámenes necesarios para llegar a un diagnóstico concreto. Tiene el deber de hacer un es-fuerzo honesto y concienzudo para enterarse de los sínto-mas y de la condición del paciente. Morales v. Hosp. Matilde Brenes, 102 D.P.R. 188 (1974). No podemos, pues, coincidir con la conclusión genérica mayoritaria de que el diagnóstico de los doctores Pita Tovar y Justiniano no genera responsabilidad.
Según reseñado, la prueba estableció que el 16 de octu-bre Ada fue ingresada en el Hospital Gubern con un “cua-dro” de dolor agudo en el epigastrio. Fue atendida por el doctor Pita Tovar y luego por el doctor Justiniano. Éstos se limitaron a realizar pruebas mínimas. Como consecuencia, arribaron a un diagnóstico equivocado de pancreatitis; es decir, descansaron en una prueba que indicó una leve ele-vación de amilasas, lo cual no era suficiente para sostener el diagnóstico de pancreatitis(6) frente al cuadro grave fí-sico que presentaba. Sobre este aspecto, el testimonio del doctor Capella indicó que la buena práctica de la medicina requería que se realizara un examen rectal “adecuado”. T.E. de 14 de febrero de 1986, pág. 76. Ciertamente el rea-*1016lizado por el doctor Pita Tovar, quien se limitó a anotar que fue “doloroso” sin otra descripción, no lo fue. íd. Por otro lado, se estableció que una prueba de amilasa en orina era más específica para descartar una pancreatitis cuando la amilasa normal no excluía ese diagnóstico. T.E. de 7 de marzo de 1986, pág. 85. Tales pruebas, como concluyó el tribunal, pudieron haber sido realizadas en las facilidades existentes en el Hospital Gubern en 1980 y no fueron he-chas adecuadamente.
Ada no mejoró con el tratamiento ofrecido en el Hospital Gubern durante las treinta y tres (33) horas que allí es-tuvo; por el contrario, rápidamente su condición física se deterioró. Al momento de ser transferida al Doctor’s Hospital estaba muy delicada, con dificultad respiratoria y ansiedad. Sabido es que la aplicación de uno u otro trata-miento depende principalmente de la realización del diag-nóstico adecuado a cada caso particular. Un diagnóstico equivocado conduce irremediablemente a ofrecer un trata-miento igualmente erróneo. La condición de Ada, diagnos-ticada como pancreatitis aguda, recibió tratamiento. El diagnóstico realizado negligentemente y, por ende, el tra-tamiento ofrecido agravó su condición. El problema respi-ratorio y el estado crítico que para el 17 de octubre sufría fue secundario; esto es, fue consecuencia del desarrollo de los abscesos y de la infección en el abdomen. Testimonio del doctor Rivera (T.E. de 11 de febrero de 1986, pág. 48). Es-tamos ante un caso claro de “omisión de diagnóstico apro-piado que da margen a responsabilidad profesional”. (Én-fasis en el original.) Pérez Cruz v. Hosp. La Concepción, supra, pág. 728.
Incurrieron, además, en una tardanza irrazonable en referirla a otro hospital. El síntoma de abdomen agudo fue un claro indicador de que Ada requería un manejo distinto al que le fue ofrecido en el hospital de Fajardo.(7) La ausen-*1017cia de facilidades para atenderla adecuadamente ameri-taba mayor diligencia en la decisión de transferirla.
Como corolario, no obstante esa condición crítica, fue transportada en una ambulancia desde Fajardo hasta San Juan sin ninguna atención o cuidado médico. Aunque tenía dificultad respiratoria, no se le proveyó oxígeno durante el viaje. Es lamentable la demora y forma en que se produjo su traslado. Llegó al Centro Médico en “shock” séptico con dificultad para respirar. Tuvo que ser colocada en un res-pirador mecánico y no fue hasta cuatro (4) días después —normalizada la respiración— que pudo ser sometida a la operación que puso fin a su agonía.
Un médico no se libera de responsabilidad con el mero hecho de coordinar una ambulancia para transferir una paciente a otro hospital. Debe exigir unas condiciones mí-nimas de seguridad teniendo presente la condición peculiar del paciente y la atención necesaria. No nos explica-mos cómo la mayoría puede concluir que no debe imponérsele responsabilidad a los médicos codemandados en vista de las condiciones desfavorables en que se hizo el viaje en ambulancia; obviamente ello afectó la condición principal que sufría la señora Cirino. La condición principal que afectó a Ada fue la infección y abscesos intraabdo-minales causados por la sutura del epiplón durante la ope-ración cesárea de 2 de octubre de 1980. El atraso y las condiciones del viaje en ambulancia constituyó un acto dis-tinto que agravó su condición general de deterioro.
*1018V
Finalmente, la mayoría se equivoca al concluir que no existe justificación jurídica para responsabilizar al code-mandado Hospital Gubern por la omisión de sus emplea-dos, quienes no siguieron las órdenes de los médicos de tomar los signos vitales de la paciente; igualmente, al exi-mir de responsabilidad a los doctores Pita Tovar y Justi-niano por no supervisar adecuadamente el cumplimiento de sus órdenes. Se trata de medidas sencillas que forma parte del abecedario rutinario de todo hospital.
La sentencia mayoritaria no niega que esas omisiones ocurrieran; tampoco que constituyera un quebrantamiento del deber del hospital y de los médicos de ofrecer a sus pacientes la atención que satisfaga las exigencias general-mente reconocidas por la profesión médica a la luz de los medios modernos de comunicación y enseñanza. Simple-mente se apuntalan en que no existió prueba demostrativa de la relación causal entre esos hechos y la condición o daño sufrido por Ada.
Otra vez se entremezclan conceptos. No concebimos cómo puede concluirse que el único daño sufrido por Ada fueran los abscesos intraabdominales debido a "causas inevitables”. El análisis integral de la prueba demostró un cuadro de sucesivos actos negligentes que colocaron a Ada en el umbral de la muerte. La omisión de los empleados del Hospital Gubern fue uno más en la cadena ininterrumpida de eventos.
No existe otro curso decisorio. Los doctores Pita Tovar y Justiniano son responsables por no cumplir con las normas mínimas de cuidado y atención de una paciente hospitalizada. Según expusimos en Núñez v. Cintrón, 115 D.P.R. 598, 615 (1984), la “responsabilidad de un médico con su paciente no queda adecuadamente descargada con meramente dejar unas órdenes a cargo de otros sin cercio-rarse, de algún modo, que sean cumplidas. Una vez asume *1019la responsabilidad profesional, tiene el deber de diligente-mente darle seguimiento y verificar si el hospital ha brin-dado el tratamiento prescrito a su paciente”.
No podemos cerrar este disenso sin dejar plasmada nuestra gran preocupación por los pronunciamientos en la opinión concurrente sobre el problema de los peritos en estos casos. En particular, es inquietante aquel que tacha los “ ‘peritos’ de dudosa competencia profesional; prove-nientes los mismos de países extranjeros —en algunos de los cuales, inclusive, se practica una medicina de calidad inferior a la practicada en Puerto Rico— que vienen a nuestra jurisdicción a prestar testimonio altamente cues-tionable, a cambio de unos jugosos honorarios, en casos inmeritorios de alegada impericia médica”. (Enfasis suprimido.) Opinión concurrente, pág. 998.
Por los fundamentos expuestos y por entender que las determinaciones del ilustrado tribunal de instancia son co-rrectas, disentimos. La buena práctica de la medicina no discrimina contra pacientes que están sobrepeso u obesos; tampoco debería hacerlo este Tribunal.

(1) Por los demandantes prestó testimonio Ada Cirino, su madre Evangelina Vizcarrondo, sus cuatro (4) hermanos, su esposo y su padre. Además, declararon el Dr. Rehuel Rivera —quien participó en la laparotomía exploratoria que se le realizó a Ada en el Centro Médico— el perito Dr. Luis Baldera Quezada, obstetra y ginecó-logo cuya práctica realiza en la vecina República Dominicana.
La prueba de los demandados consistió de los propios demandados Manuel Pita Tovar y Raúl Justiniano; de los peritos Dres. Amaury Capella (cirujano) y Femando J. Montilla (ginecólogo obstetra). Fueron admitidos en evidencia los originales de los récord médicos del Hospital Gubern, de la Sala de Emergencia del Doctor’s Hospital de Santurce y del Centro Médico.


(2) T.E. de 14 de febrero de 1986, págs. 11, 42 y 43.


(3) T.E. de 11 de febrero de 1986, pág. 37.


(4) En el informe de la laparotomía exploratoria, el doctor Alcaraz apuntó lo siguiente: dos mil (2,000) cc. de pus libre, múltiples laceraciones, absceso peripectal y abscesos sufrénicos, y absceso bien formado con una pared y cavidad definida en el omento mayor con perforación.


(6) Testimonio del doctor Rivera (T.E. de 11 de febrero de 1986, págs. 30, 36,102 y 103). Del testimonio del doctor Capella transcribimos:
“P. Doctor, viendo la amilasa se[rí]ca que dio 316;..
“R. Correcto.
“P. Y el cuadro ... ¿qué clase de pancreatitis podría tener ella con ese contaje?
“R. Una pancreatitis breve.
“P. ¿Era compatible con el cuadro que presentaba la paciente, doctor?
“R. Podría ser en cuanto al dolor que presentaba porque no siempre el grado de inflamación va con la parte subjetiva del dolor pero no es el tipo de amilasa, no es la elevación que uno esperaría en una pancreatitis severa.” (Enfasis suplido.) T.E. de 7 de marzo de 1986, pág. 84.


(7) Testimonio del doctor Rivera:
*1017“P. ¿ Y cuál es el manejo de un abdomen agudo, doctor?
“R. El único manejo es operarlo.
“P. ¿El único manejo?
“R. Es mi opinión, si es un abdomen agudo hay que operarlo.” T.E. de 11 de febrero de 1986, pág. 45.